Filed 9/23/21 P. v. See CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIFTH APPELLATE DISTRICT

 THE PEOPLE,
                                                                                             F079261
           Plaintiff and Respondent,
                                                                             (Super. Ct. No. VCF171678D)
                    v.

 CHAWA SEE,                                                                               OPINION
           Defendant and Appellant.



         APPEAL from a judgment of the Superior Court of Tulare County. Brett R.
Alldredge, Judge.
         Sandra Gillies, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Xavier Becerra, Attorney General, Lance E. Winters, Chief Assistant Attorney
General, Michael P. Farrell, Assistant Attorney General, Louis M. Vasquez, Amanda D.
Cary and William K. Kim, Deputy Attorneys General, for Plaintiff and Respondent.
                                                        -ooOoo-
                                     INTRODUCTION
       This is defendant Chawa See’s third appeal relating to his conviction for a 2006
murder he committed when he was 16 years old.1 Defendant was sentenced to life
without the possibility of parole (LWOP) for murder and 25 years to life for personal use
of a firearm. In 2016, long after judgment was final, defendant filed a successful petition
for writ of habeas corpus and was resentenced in accordance with the United States
Supreme Court’s decisions in Miller v. Alabama (2012) 567 U.S. 460 (Miller) and
Montgomery v. Louisiana (2016) 577 U.S. 190 [136 S.Ct. 718] (Montgomery).
       Voters passed Proposition 57 between the grant of defendant’s habeas petition and
his resentencing hearing, at which the trial court imposed two consecutive terms of
25 years to life. Defendant timely appealed his sentence on constitutional grounds and in
See II, this court remanded the matter for the trial court to consider whether to strike the
firearm enhancement under Senate Bill No. 620 (2017–2018 Reg. Sess.) (Senate Bill
No. 620), but otherwise affirmed. On remand, the trial court denied defendant’s motion
to strike the firearm enhancement.
       Defendant timely appealed. He claims the trial court erred by not referring him to
juvenile court for a transfer hearing under Proposition 57. In addition, he claims that in
failing to take the Miller factors and his postconviction conduct into account, the trial
court abused its discretion when it declined to strike the firearm enhancement. Finally,
he seeks remand for a Franklin2 hearing.
       The People contend that because defendant’s 2008 judgment of conviction was
final when voters enacted Proposition 57 years later, he is not entitled to relief. They also


1      We take judicial notice of our nonpublished prior opinions in People v. See (Dec. 18,
2009, F055800) [2009 Cal.App. Unpub. Lexis 10015] [nonpub. opn.] (See I) and People v. See
(Apr. 3, 2018, F075084) [2018 Cal.App. Unpub. Lexis 2229] [nonpub. opn.] (See II). (Evid.
Code, §§ 452, subd. (d), 459.)
2      People v. Franklin (2016) 63 Cal.4th 261 (Franklin).


                                              2.
disagree that the trial court abused its discretion when it denied his request for relief
under Senate Bill No. 620 but contend any error was harmless, and they maintain that
defendant already had an adequate opportunity to make an appropriate record under
Franklin.
        We conclude that because defendant’s sentence was vacated and he was
resentenced, judgment is not final within the meaning of Estrada3 and he is entitled to
remand for a transfer hearing under Proposition 57. We also conclude that the trial court
failed to exercise informed discretion when it denied defendant’s request for relief under
Senate Bill No. 620, necessitating remand. Finally, although defendant had an
opportunity to make a record under Franklin and, therefore, would not be entitled to
remand on that ground, our resolution of his other claims renders this request for relief
moot.
                       FACTUAL AND PROCEDURAL HISTORY
        As set forth in See I, in 2006, when defendant was 16 years old, he and four other
males approached the 16-year-old victim, Robert Trevino, in the street. Defendant and
his group were members of the Oriental Troops gang. Trevino was a rival Norteño gang
member. One of the individuals with defendant shook hands with Trevino and pointed.
As Trevino turned to look, defendant shot him in the head from three to four feet away.
        In 2008, defendant was tried, along with Aitang See and Lavang See, for the gang-
related murder of Trevino.4 Defendant was convicted of murder and conspiracy to
commit murder (Pen. Code, §§ 182/187, subd. (a)),5 and the jury found the special
circumstance allegation and the gang and firearm enhancements true (§§ 190.2,
subd. (a)(22), 186.22, subd. (b)(1), 12022.53, subds. (d) & (e)(1)). The trial court

3       In re Estrada (1965) 63 Cal.2d 740 (Estrada).
4       A fourth individual in the group, Billy Her, pled to voluntary manslaughter and testified
for the prosecution.
5       All further statutory references are to the Penal Code unless otherwise stated.


                                                 3.
sentenced defendant to LWOP for murder with an additional term of 25 years to life for
the firearm enhancement.
       Defendant filed a notice of appeal. In See I, issued on December 18, 2009, this
court ordered correction to the abstract of judgment, but affirmed the judgment. The
California Supreme Court denied defendant’s petition for review.
       In 2016, after the United States Supreme Court issued decisions in Miller and
Montgomery, defendant filed a habeas petition in the trial court seeking relief from his
sentence.6 The trial court granted the petition in May 2016 and in November 2016,
voters enacted Proposition 57. In December 2016, the trial court resentenced defendant
to 25 years to life for murder with an additional term of 25 years to life for the firearm
enhancement.
       Defendant appealed, claiming his sentence was the functional equivalent of
LWOP and violated the Eighth Amendment. In supplemental briefing, defendant
requested remand to allow the trial court to consider whether to strike the firearm
enhancement pursuant to newly enacted Senate Bill No. 620, effective January 1, 2018.
In See II, issued on April 3, 2018, this court rejected defendant’s constitutional challenge




6       Miller held that “mandatory life without parole for those under the age of 18 at the time
of their crimes violates the Eighth Amendment’s prohibition on ‘cruel and unusual
punishments’” (Miller, supra, 567 U.S. at p. 465), and although an LWOP sentence is not
prohibited, the “offender’s youth and attendant characteristics” must be considered (id. at
p. 483). Thereafter, Montgomery stated that Miller announced a substantive rule of
constitutional law and, as such, the rule applies retroactively. (Montgomery, supra, 577 U.S. at
p. ___ [136 S.Ct. 718, 736].) However, states may “remedy a Miller violation by permitting
juvenile homicide offenders to be considered for parole, rather than by resentencing them.”
(Ibid.) More recently, the United States Supreme Court addressed a disagreement that developed
in the lower courts and reiterated that, although states are not precluded from imposing
additional limitations in juvenile cases (Jones v. Mississippi (2021) ___ U.S. ___, ___, [141 S.Ct.
1307, 1323]), “‘Miller did not impose a formal factfinding requirement’ and … ‘a finding of fact
regarding a child’s incorrigibility … is not required’” (id. at p. ___ [141 S.Ct. at p. 1313],
quoting Montgomery, supra, at p. ___ [136 S.Ct. 718, 735]).


                                                4.
to his sentence of 50 years to life, but remanded the matter to allow the trial court to
exercise its discretion under Senate Bill No. 620.
       On remand, the trial court declined to strike the firearm enhancement. Defendant
filed the present appeal.
                                        DISCUSSION
I.     Availability of Relief Under Proposition 57
       A.      Background
       At the time of defendant’s crime, “prosecutors were permitted, and sometimes
required, to file charges against a juvenile directly in criminal court, where the juvenile
would be treated as an adult.” (People v. Superior Court (Lara) (2018) 4 Cal.5th 299,
305 (Lara).) On November 8, 2016, voters enacted Proposition 57, which, in relevant
part, “‘amended the Welfare and Institutions Code so as to eliminate direct filing by
prosecutors.” (Ibid.) Under Proposition 57, “‘[c]ertain categories of minors … [could]
still be tried in criminal court, but only after a juvenile court judge conduct[ed] a transfer
hearing to consider various factors such as the minor’s maturity, degree of criminal
sophistication, prior delinquent history, and whether the minor can be rehabilitated.”
(Lara, supra, at p. 305, quoting People v. Vela (2017) 11 Cal.App.5th 68, 72 [judgment
vacated and cause remanded, reaffirmed at People v. Vela (2018) 21 Cal.App.5th 1099]
and citing Welf. & Inst. Code, § 707, former subd. (a)(1).)7
       As we have stated, Proposition 57 was enacted years after defendant was
convicted and originally sentenced to LWOP, but between the time his habeas petition
was granted and he was resentenced under Miller. While defendant’s appeal from his
resentencing was pending, the California Supreme Court considered the issue of

7       Although not relevant in this case, Proposition 57 was subsequently amended effective
January 1, 2019, by Senate Bill No. 1391 (2017–2018 Reg. Sess.). The law as amended now
“prohibit[s] minors under the age of 16 from being transferred to adult criminal court.” (O.G. v.
Superior Court (2021) 11 Cal.5th 82, 87, citing Welf. & Inst. Code, § 707, subd. (a)(1)–(2)
[finding legislative amendment to Prop. 57 constitutional].)


                                                5.
retroactivity and held that “Proposition 57 applies to all juveniles charged directly in
adult court whose judgment was not final at the time it was enacted.” (Lara, supra, 4
Cal.5th at p. 304.) Thus, the issue here is whether defendant’s resentencing reopened the
judgment such that he is entitled to relief under Proposition 57.8
       Defendant claims that because he is not challenging his underlying conviction and
the judgment following resentencing is not yet final, he is entitled to relief. Relying on
People v. Jackson (1967) 67 Cal.2d 96 (Jackson) and People v. Kemp (1974) 10 Cal.3d
611 (Kemp), the People take the position that defendant’s conviction and sentence are
“distinct and severable components of the judgment,” and the relevant judgment for
purposes of finality in this context is defendant’s 2008 judgment of conviction.
Therefore, the People reason, judgment was long final in this case when defendant was
resentenced and the court’s act of resentencing him did not reopen that final judgment for
the purpose of affording him relief under Proposition 57. We disagree.
       B.      Analysis
               1.     Effect of Resentencing
       Retroactive application of ameliorative changes in the law is governed by the
presumption articulated in Estrada. Under Estrada, “[n]ewly enacted legislation
lessening criminal punishment or reducing criminal liability presumptively applies to all
cases not yet final on appeal at the time of the legislation’s effective date. [Citation.]
This presumption ‘rests on an inference that, in the absence of contrary indications, a

8       Defendant did not raise the issue of Proposition 57 in his appeal following resentencing
or in the trial court, and the California Supreme Court decided Lara shortly before this court
resolved his appeal in See II and remanded the matter under Senate Bill No. 620. However, the
People do not argue that defendant has forfeited his claim. (People v. Anderson (2007) 152
Cal.App.4th 919, 929 [“A point not argued or supported by citation to authority is forfeited.”].)
Further, “neither forfeiture nor application of the forfeiture rule is automatic (People v.
McCullough (2013) 56 Cal.4th 589, 593), and appellate courts have the discretion to consider
issues that might otherwise result in claims of ineffective assistance of counsel (People v.
Mattson (1990) 50 Cal.3d 826, 854), and claims that “involve[] an important issue of
constitutional law or a substantial right” (In re Sheena K. (2007) 40 Cal.4th 875, 887, fn. 7).


                                                6.
legislative body ordinarily intends for ameliorative changes to the criminal law to extend
as broadly as possible, distinguishing only as necessary between sentences that are final
and sentences that are not.’” (People v. Gentile (2020) 10 Cal.5th 830, 852; accord,
People v. McKenzie (2020) 9 Cal.5th 40, 44–45 (McKenzie); Lara, supra, 4 Cal.5th at
p. 307.)
       “Estrada[, therefore,] … stand[s] for the proposition that (i) in the absence of a
contrary indication of legislative intent, (ii) legislation that ameliorates punishment
(iii) applies to all cases that are not yet final as of the legislation’s effective date.”
(People v. Esquivel (2021) 11 Cal.5th 671, 675 (Esquivel).) Lara resolved whether
Proposition 57 is retroactive under the Estrada, and the California Supreme Court is
poised to resolve the issue raised in this case: whether resentencing reopens a final
judgment for the purpose of retroactive relief under Proposition 57. (People v. Padilla
(2020) 50 Cal.App.5th 244, 254–255 (Padilla), review granted Aug. 26, 2020, S263375
[resentencing under Miller rendered the defendant’s sentence nonfinal, entitling him to a
transfer hearing under Prop. 57]; People v. Federico (2020) 50 Cal.App.5th 318, 324
(Federico), review granted Aug. 26, 2020, S263082 [resentencing under § 1170,
subd. (d)(1), did not reopen the final judgment and allow for retroactive application of
Prop. 57].) As we shall explain, we are persuaded by Padilla.
       In 1999, the defendant in Padilla was convicted of a murder he committed in 1998
when he was 16 years old. (Padilla, supra, 50 Cal.App.5th at p. 248, review granted.)
He was sentenced to LWOP, and the California Supreme Court affirmed the judgment in
2001. (Ibid., review granted.) In 2014, following the Miller decision, the defendant filed
a petition for writ of habeas corpus seeking resentencing, which the trial court granted.
(Padilla, supra, at p. 248, review granted) The defendant was resentenced to LWOP and
while his appeal from that sentence was pending, the United States Supreme Court
decided Montgomery. (Padilla, supra, at p. 248, review granted.) The Court of Appeal
reversed and remanded the matter for the trial court to resentence defendant with the

                                                7.
added guidance of Montgomery. (Padilla, supra, at p. 248, review granted.) In 2019, the
defendant was again resentenced to LWOP and he appealed, seeking relief under
Proposition 57. (Padilla, supra, at p. 248, review granted.)
       Padilla observed that, pre-Estrada, “[f]inality … denoted ‘that point at which the
courts can no longer provide a remedy to a defendant on direct review’” (Padilla, supra,
50 Cal.App.5th at p. 252, review granted, quoting In re Spencer (1965) 63 Cal.2d 400,
405), and “[o]ur Supreme Court has since applied this definition of finality to the Estrada
retroactivity rule, stating that an amendatory statute applies in ‘“any [criminal]
proceeding [that], at the time of the supervening legislation, has not yet reached final
disposition in the highest court authorized to review it”’” (Padilla, supra, at p. 252,
review granted, quoting People v. Rossi (1976) 18 Cal.3d 295, 304). “This rule of
finality is easy to apply in a typical case, where a criminal defendant is convicted and
sentenced, the judgment is affirmed on appeal, a petition for review in the California
Supreme Court is either denied or never filed, and a petition for certiorari in the United
States Supreme Court is likewise denied or never filed. But questions have arisen as to
how this rule applies in different procedural settings.” (Padilla, supra, at p. 252, review
granted.)
       Relying on the California Supreme Court’s decision in Jackson for the proposition
that “a collateral proceeding may reopen the finality of a sentence for retroactivity
purposes, even while the conviction remains final,” Padilla rejected the People’s
argument that judgment was final in 2001 when the direct appeal procedures were first
exhausted. (Padilla, supra, 50 Cal.App.5th at p. 253, review granted, citing Jackson,
supra, 67 Cal.2d at p. 98, italics added.)9 Padilla reasoned, “[A]ppellant’s sentence is

9       The People also rely on Jackson in this case, but for the contrary proposition that the
judgment here is final. Jackson and Kemp, which is also cited by the People, were death penalty
cases in which the judgments were affirmed on appeal and became final. (Jackson, supra, 67
Cal.2d at p. 97; Kemp, supra, 10 Cal.3d at p. 613.) Subsequently, the California Supreme Court
granted the defendants habeas relief as to the penalty. (Jackson, supra, at p. 97; Kemp, supra, at

                                                8.
not final: the superior court vacated his original sentence and resentenced him, we then
reversed his new sentence and remanded for another resentencing, and appellant has
taken this direct appeal from his second resentencing. Because appellant’s sentence is
still pending on direct appeal, his judgment is not final under our Supreme Court’s
definition of finality for retroactivity purposes.” (Padilla, supra, at pp. 253–254, review
granted.) “Proposition 57’s primary ameliorative effect is on a juvenile offender’s
sentence, independent of the convictions, [and, therefore,] … it applies retroactively to
appellant’s nonfinal sentence and requires that he receive a transfer hearing.” (Id. at
p. 255, fn. omitted, review granted.) “A juvenile court’s decision in a retroactive transfer
hearing to treat the defendant as a juvenile does not disturb the jury’s findings; rather, the
court must treat the defendant’s convictions as juvenile adjudications and impose an
appropriate disposition.” (Ibid., review granted.)
       One day after the decision in Padilla, another Court of Appeal came to a contrary
conclusion in a case that considered whether, following resentencing under section 1170,
subdivision (d), the defendant was entitled to a transfer hearing under Proposition 57.10



p. 614.) After retrial of the penalty phases, the defendants appealed and the court declined to
consider challenges they raised as to guilt phase issues. (Jackson, supra, at p. 98; Kemp, supra,
at pp. 614–615.) The court explained that for the purpose of applying changes in the law
retroactively, judgment was final when the court granted habeas relief and it “reversed the
judgment only on the issue of penalty, thereby affording a collateral remedy for a retrospective
application of [changes in the law]. The scope of this retrial is a matter of state procedure under
which the original judgment on the issue of guilt remains final during the retrial of the penalty
issue and during all appellate proceedings reviewing the trial court’s decision on that issue.”
(Jackson, supra, at pp. 98–99; accord, Kemp, supra, at pp. 613–614.) As stated, we are not
persuaded by the People’s argument.
10     As relevant in Federico, section 1170, subdivision (d)(1), authorizes the secretary of the
California Department of Corrections and Rehabilitation to recommend the trial court recall an
inmate’s sentence and resentence him or her “in the same manner as if they had not previously
been sentenced, provided the new sentence, if any, is no greater than the initial sentence.” In
Federico, the recommendation to recall the defendant’s sentence stemmed from the trial court’s
imposition of two enhancements involving infliction of great bodily injury (GBI). (Federico,
supra, 50 Cal.App.5th at p. 322, review granted, citing People v. Gonzalez (2009) 178

                                                 9.
(Federico, supra, 50 Cal.App.5th 318, review granted.) Federico concluded that the
answer was no because “‘[t]he finality of a judgment has been defined as that point at
which the courts can no longer provide a remedy on direct review. This includes the time
within which to petition the United States Supreme Court for writ of certiorari.’” (Id. at
p. 325, review granted, quoting In re Pine (1977) 66 Cal.App.3d 593, 595.) The court
acknowledged that “‘[w]hen a sentence is subject to “recall” under section 1170,
subdivision (d), the entire sentence may be reconsidered’” (Federico, supra, at p. 326,
review granted, quoting People v. Garner (2016) 244 Cal.App.4th 1113, 1118), but stated
that the statute “says nothing about ‘reopening’ a judgment that has been final for years,
in order to apply recently enacted laws retroactively” (Federico, supra, at p. 327, review
granted). “The statute specifically provides that the court may ‘resentence the defendant
in the same manner as if he or she had not previously been sentenced.’ (§ 1170,
subd. (d)(1), italics added.) It simply allows the court to reconsider its sentencing choices
in the original sentence and resentence the defendant.” (Ibid., review granted, citing
People v. Hill (1986) 185 Cal.App.3d 831, 834.)
       Subsequently, the Courts of Appeal in Lopez and Hwang considered the
availability of retroactive relief under Proposition 57 following resentencing under
section 1170, subdivision (d), and rejected the holding in Federico, instead following
Padilla. (People v. Lopez (2020) 56 Cal.App.5th 835 (Lopez), review granted Jan. 27,
2021, S265936; People v. Hwang (2021) 60 Cal.App.5th 358 (Hwang), review granted
Apr. 14, 2021, S267274.) In Lopez, the court explained, “Because a resentencing under
section 1170, subdivision (d)(1) replaces the original sentence, the original sentence is no
longer operative, and the finality of the original sentence is no longer material. The only
sentence that matters after resentencing under section 1170, subdivision (d)(1) is the new



Cal.App.4th 1325, 1327-1328 [imposition of both GBI enhancement and gang enhancement
violates § 1170.1, subd. (g)].)


                                            10.
sentence, which is not final because a resentenced defendant can still obtain review from
the California Supreme Court or the United States Supreme Court. This statutory
framework is thus comparable to the procedural posture in Padilla, where the trial court
vacated the defendant’s original sentence and entered a new sentence. (Padilla, supra, 50
Cal.App.5th at [p]p. 253–254, review granted.) Contrary to Federico’s framing of the
issue, it is not a question of whether the appealability of the new sentence makes the
original judgment not final. (Federico, supra, 50 Cal.App.5th at p. 326, review granted.)
Rather, the mere existence of the resentence makes the original sentence irrelevant for the
purposes of Lara.” (Lopez, supra, at p. 845, review granted; accord, Hwang, supra, at
pp. 366–367, review granted.)
       We agree with the reasoning in Padilla, Lopez, and Hwang. Moreover, this view
is consistent with the California Supreme Court’s reasoning in McKenzie and Esquivel,
summarized next.
              2.     McKenzie and Esquivel
       In McKenzie, following the defendant’s guilty pleas in three cases, the trial court
suspended imposition of sentence and granted probation. Nineteen months later, after the
defendant admitted to violating probation, the trial court revoked probation and imposed
the sentence. On appeal, a different panel of this court modified the judgment in part and
otherwise affirmed. (People v. McKenzie (Sept. 13, 2017, F073942) [2017 Cal.App.
Unpub. Lexis 6254] [nonpub. opn.].) Approximately one month later, Senate Bill
No. 180 (2017–2018 Reg. Sess.) was enacted, under which the defendant’s prior drug-
related convictions no longer qualified for the sentence enhancement imposed by the trial
court. (McKenzie, supra, 9 Cal.5th at p. 46.) The California Supreme Court granted the
defendant’s petition for review and remanded the matter to this court to reconsider in
light of Senate Bill No. 180. (People v. McKenzie, supra, F073942 [2017 Cal.App.
Unpub. Lexis 6254, review granted and cause transferred Dec. 20, 2017, S244929].) In a
published decision, this court concluded that judgment was not final and, therefore,

                                            11.
Senate Bill No. 180 applied retroactively. (People v. McKenzie (2018) 25 Cal.App.5th
1207, 1218, review granted Nov. 20, 2018, S251333.) The California Supreme Court
granted review and affirmed. (McKenzie, supra, 9 Cal.5th at p. 52.)
       On review, the People advanced the same argument they do here: “The relevant
cutoff point under Estrada for applying ameliorative amendments is the date the
‘judgment of conviction becomes final.’” (McKenzie, supra, 9 Cal.5th at p. 46, italics
added.) The high court flatly rejected the argument that “‘judgment of conviction’”
refers “only to ‘underlying’ convictions and enhancement findings, exclusive of
sentence.” (Ibid.) The court explained, “In criminal actions, the terms ‘judgment’ and
‘“sentence”’ are generally considered ‘synonymous’ (People v. Spencer (1969) 71 Cal.2d
933, 935, fn. 1), and there is no ‘judgment of conviction’ without a sentence (In re
Phillips (1941) 17 Cal.2d 55, 58). Moreover, in Estrada, we also referred to the cutoff
point for application of ameliorative amendments as the date when the ‘case[]’ (Estrada,
supra, at p. 746) or ‘prosecution[]’ is ‘reduced to final judgment’ (id. at p. 747). And in
Rossi, supra, 18 Cal.3d at page 304, we stated that an amendatory statute applies in ‘“any
[criminal] proceeding [that], at the time of the supervening legislation, has not yet
reached final disposition in the highest court authorized to review it.”’” (Ibid.; accord,
Esquivel, supra, 11 Cal.5th at pp. 677–678.)
       McKenzie concluded that although the defendant did not appeal the order granting
probation, which “‘is deemed a “final judgment” for the purpose of taking an appeal’”
(McKenzie, supra, 9 Cal.5th at p. 47, quoting People v. Chavez (2018) 4 Cal.5th 771,
786), “[i]It cannot be said that this criminal prosecution or proceeding concluded before
the ameliorative legislation took effect” (McKenzie, supra, at p. 46). “This reading of
Estrada is consistent with the ‘consideration of paramount importance’ we identified in
that decision: the ‘inevitable inference’ that the Legislature, having ‘determined that its
former penalty was too severe,’ ‘must have intended’ that the ameliorative statutory
change ‘should apply to every case to which it constitutionally could apply.’ [Citation.]

                                             12.
A contrary conclusion, we explained, would ‘“serve no purpose other than to satisfy a
desire for vengeance,”’ and would have to rest on the impermissible view ‘that the
Legislature was motivated by [such] a desire.’” (Id. at p. 48.)
       Recently, in Esquivel, the California Supreme Court again addressed the issue of
finality in a probation case where the trial court imposed the sentence and stayed its
execution, and the defendant did not appeal those orders. (Esquivel, supra, 11 Cal.5th at
p. 673.) Approximately three years later, the defendant violated his probation and the
trial court ordered his sentence into effect, after which he appealed. (Ibid.) During the
pendency of his appeal, Senate Bill No. 136 (2019–2020 Reg. Sess.) was enacted, which
entitled him to relief from the prior prison term enhancements imposed in 2015 if
judgment in his case was not yet final. (Esquivel, supra, at p. 673.) The appellate court
concluded that the defendant’s sentence became final within the meaning of Estrada in
2015, when he could have but did not appeal the imposition of sentence. (Esquivel,
supra, at pp. 673–674.)
       The California Supreme Court reversed, holding “that a case in which a defendant
is placed on probation with execution of an imposed state prison sentence suspended is
not yet final [within the meaning of Estrada] if the defendant may still timely obtain
direct review of an order revoking probation and causing the state prison sentence to take
effect.” (Esquivel, supra, 11 Cal.5th at p. 673.) The court recognized that “[p]art of [its]
reasoning [in McKenzie] was specific to the suspended-imposition context,” but “part …
was more general .…” (Id. at p. 678.) It reiterated that Estrada speaks to “the finality of
the judgment of conviction,” “the finality of the ‘“case[]”’ or ‘“prosecution[],”’” and “in
terms of the criminal proceeding as a whole.” (Ibid.) The court declined to “draw any
precise constitutional lines to resolve this case,” and stated, “The Estrada doctrine is one
of presumed legislative intent, not of constitutional law. The point is that to the extent
Estrada’s unarticulated constitutional concerns shed light on the meaning of ‘final’ for
purposes of the presumption of retroactivity, those concerns appear to point toward an

                                             13.
inquiry focused on whether the criminal prosecution or proceeding as a whole is
complete.” (Id. at p. 679.)
              3.     Conclusion
       Although the procedural postures in McKenzie and Esquivel differ from that here,
they are nevertheless instructive in evaluating the issue presented in this case. We
conclude that because defendant’s sentence was vacated and he was resentenced, he is
entitled to relief under Proposition 57. The People’s view that the relevant judgment is
the judgment of conviction is unpersuasive. Defendant is not seeking to vacate his
conviction, and remand for a transfer hearing under Proposition 57 will not disturb that
conviction.
       Through habeas, defendant was granted relief from his original sentence and,
therefore, as explained in Padilla, Lopez, and Hwang, in determining the finality of
judgment for the purpose of relief under Proposition 57, defendant’s original sentence is
no longer relevant and the focus is on his resentencing. Proposition 57 was enacted
shortly before defendant was resentenced and the judgment following resentencing is not
final. Therefore, we shall remand this matter for a transfer hearing.
II.    Exercise of Discretion Under Senate Bill No. 620
       In See II, this court remanded the matter in light of Senate Bill No. 620 to allow
the trial court the opportunity to exercise its discretion to strike the firearm enhancement
under section 12022.53, subdivision (h), if it determined it was in the interest of justice to
do so. The court declined to strike the enhancement and defendant now claims the court
erred because it failed to consider the Miller factors or his postsentencing conduct. The
People concede defendant’s postconviction behavior was relevant, but point out the
presumption of correctness applies on review and they contend that any error was
harmless. We conclude that the trial court was not aware of the full scope of its
discretion, and, therefore, defendant is entitled to remand.



                                             14.
       A.      Procedural Background
       Defendant’s habeas petition, which is part of the record in this case, included
information relevant to Miller, such as defendant’s family and home environment and his
early exposure to gang activity.11 As well, the petition reflected that defendant did well
in school and was not a discipline problem, and that in prison, his behavior was good and
he avoided gang activity and prison politics, completed his GED, and held a prison job
position that suggested he was trustworthy and had no disciplinary issues. In his motion
requesting the trial court strike the firearm enhancement on remand, defendant cited the
Miller factors and his postconviction behavior for support.
       The probation officer’s report prepared in advance of the hearing stated, “The
defendant argues that since his conviction, he has been a model inmate and has turned his
life around, but at the time of sentencing, these factors did not apply. Probation is not
taking into account the defendant’s behavior post-conviction, as it would not have been a
factor in the Court’s discretion to strike the enhancement. What was a factor, is the
defendant’s youthful nature, and that of any history of compliance/non-compliance he
demonstrated at the time of the offense and conviction.” (Italics added.)
       During the hearing on defendant’s motion to strike the firearm enhancement, the
trial court stated at the outset, “In the motion filed on behalf of [defendant], the only
factor that I can identify as possibly mitigating is the young age of [defendant], 16, at the

11      “[U]nder Miller a sentencing court considering a sentence of [LWOP] for a juvenile
offender must consider evidence that may exist regarding (1) ‘a juvenile offender’s
“chronological age and its hallmark features—among them, immaturity, impetuosity, and failure
to appreciate risks and consequences”’; (2) ‘“the family and home environment that surrounds
[the juvenile]—and from which he cannot usually extricate himself—no matter how brutal or
dysfunctional”’; (3) ‘“the circumstances of the homicide offense, including the extent of [the
juvenile defendant’s] participation in the conduct and the way familial and peer pressures may
have affected him”’; (4) ‘whether the offender “might have been charged and convicted of a
lesser offense if not for incompetencies associated with youth—for example, his inability to deal
with police officers or prosecutors (including on a plea agreement) or his incapacity to assist his
own attorneys”’; and (5) ‘“the possibility of rehabilitation.”’” (In re Kirchner (2017) 2 Cal.5th
1040, 1048, quoting People v. Gutierrez (2014) 58 Cal.4th 1354, 1388–1389.)


                                                15.
time he committed this offense. It is both relevant and ironic that the victim in this case
was also 16 years old. But other than that, I was not able to identify any other mitigating
factors. [¶] There are a number of—for lack of a better term—aggravating factors that
relate to this Court’s exercise of its discretion, which I will state on the record, but if I
missed something, [defense counsel], I will certainly allow you to change my mind, if
you can. [¶] You may be heard.”
       In response to defense counsel’s argument that the court should consider the
standard articulated in Miller in deciding whether to strike the firearm enhancement, the
trial court commented, “You point to Miller factors and you also set forth in your moving
papers that the Court of Appeal has already considered the so-called Miller factors
relating to [defendant’s] appeal. If I am to properly exercise my discretion, I agree that I
can’t simply repeat the fact that he may have used a weapon in this case or the so-called
gun as the basis for the enhancement; that’s what I think the prohibition is. But I’m
obligated to consider all other factors that relate to the legislative intent which still
remains in the law that the Court can impose that enhancement when it finds it to be
appropriate. [¶] And, again, all I can see or hear from the argument was that [defendant]
was relatively—well, not only relatively young, he was very young when he committed
this crime, and it is a factor, and I think I’m obligated to consider that.” (Italics added.)
       The prosecutor argued in relevant part, “[A]s the Court illustrated or stated earlier
on the record, there’s really nothing else mitigating in the set of facts that we have before
us that show anything mitigating besides the defendant’s age at the time, which he is the
same age as the victim,” and “[w]ith regard to what the defense has said about the Miller
factors, we’ve already had that hearing that dealt with a separate issue, and we already
had the sentence changed as per the Miller case to off of a [LWOP] to the life sentence,
which is appropriate under the law as it currently stands.” (Italics added.)
       The court again noted the only mitigating factor was defendant’s age and
discussed some of the aggravating factors. The court declined to strike the firearm

                                               16.
enhancement, concluding, “If I am to exercise my discretion as required now by
[section 12022.53,] sub[division] (h), I can find nothing that comes close to factors in
mitigation that would outweigh any factors in aggravation, but, specifically, there is
nothing that would support a finding that it would be in the interest of justice to strike the
[firearm] enhancement after full consideration of all the comments made both in writing
and made in open court.”
       B.     Standard of Review
       “‘Defendants are entitled to sentencing decisions made in the exercise of the
“informed discretion” of the sentencing court. [Citations.] A court which is unaware of
the scope of its discretionary powers can no more exercise that “informed discretion”
than one whose sentence is or may have been based on misinformation regarding a
material aspect of a defendant’s record.’ [Citation.] In such circumstances, we have held
that the appropriate remedy is to remand for resentencing unless the record ‘clearly
indicate[s]’ that the trial court would have reached the same conclusion ‘even if it had
been aware that it had such discretion.’” (People v. Gutierrez, supra, 58 Cal.4th at
p. 1391; accord, People v. Flores (2020) 9 Cal.5th 371, 431–432; People v. Yanaga
(2020) 58 Cal.App.5th 619, 625 (Yanaga).) However, “[i]n the absence of evidence to
the contrary, we presume that the court ‘knows and applies the correct statutory and case
law’” (People v. Thomas (2011) 52 Cal.4th 336, 361), and “‘“error must be affirmatively
shown”’” (People v. Giordano (2007) 42 Cal.4th 644, 666). Further, remand is not
required when it would be an idle act. (People v. Flores, supra, at p. 432, citing People
v. McDaniels (2018) 22 Cal.App.5th 420, 425; accord, People v. Jefferson (2019) 38
Cal.App.5th 399, 409; People v. Allison (2019) 39 Cal.App.5th 688, 705–706.)
       C.     Analysis
       Following the passage of Senate Bill No. 620, section 12022.53, subdivision (h),
provides, “The court may, in the interest of justice pursuant to Section 1385 and at the
time of sentencing, strike or dismiss an enhancement otherwise required to be imposed by

                                             17.
this section. The authority provided by this subdivision applies to any resentencing that
may occur pursuant to any other law.” Pursuant to the California Rules of Court, “the
court may consider the effect that striking the enhancement would have on the status of
the crime as a strike, the accurate reflection of the defendant’s criminal conduct on his or
her record, the effect it may have on the award of custody credits, and any other relevant
consideration.” (Cal. Rules of Court, rule 4.428(b).) Factors in aggravation and
mitigation include any that “reasonably relate to the defendant or the circumstances under
which the crime was committed” (id., rules 4.421(c), 4.423(c)), including “postsentencing
conduct while in prison” (Yanaga, supra, 58 Cal.App.5th at p. 627). “Relevant factors
enumerated in these rules must be considered by the sentencing judge, and will be
deemed to have been considered unless the record affirmatively reflects otherwise.” (Cal.
Rules of Court, rule 4.409, italics added.)
       The probation report prepared in advance of the hearing on defendant’s motion to
strike the firearm enhancement was expressly confined to those factors that existed at the
time of defendant’s conviction and sentencing. The report excluded defendant’s
postconviction behavior from consideration, including his report of good behavior in
prison and efforts to “turn[] his life around.” The report reflected consideration only of
defendant’s youth and “any history of compliance/non-compliance he demonstrated at the
time of the offense and conviction.” Underscoring this limited view of mitigating factors,
the trial court stated during the hearing that defendant’s age was the only factor in
mitigation.
       These circumstances together expressly reflect a misunderstanding of the full
scope of the trial court’s sentencing discretion, and we are not persuaded by the People’s
position that the error was harmless. The facts in this case are difficult and
unsympathetic: one 16-year-old juvenile shot another 16-year-old juvenile in the head,
and the killing was motivated by gang rivalry. The trial court might still conclude that it
is not in the interest of justice to strike the firearm enhancement.

                                              18.
       However, while the court took defendant’s age into account, defendant is entitled
to have the court also consider his postconviction behavior and his efforts at self-
improvement in prison, as well as other relevant Miller factor evidence beyond his mere
age. (Cal. Rules of Court, rules 4.409, 4.423(c).) To deprive defendant of the benefit of
a hearing that includes consideration of relevant youth-related factors and his
postconviction behavior is contrary to the rules of court governing the court’s exercise of
its discretion and it disregards the significant, postconviction shift in the law that
followed recognition of the differences in moral culpability and brain development
between juvenile offenders and adult offenders. (O.G. v. Superior Court, supra, 11
Cal.5th at p. 88.)
       Under these circumstances, the record does not clearly reflect that the trial court
would have declined to strike the enhancement even if it had been aware of the full scope
of its discretion. (People v. Gutierrez, supra, 58 Cal.4th at p. 1391; accord, People v.
Bell (2020) 47 Cal.App.5th 153, 199–200.) Therefore, it is appropriate to afford
defendant another opportunity to request that either the juvenile court or the trial court,
depending on the outcome of the transfer hearing under Proposition 57, exercise its
discretion to strike the firearm enhancement in the interest of justice. (§ 12022.53,
subd. (h).) The trial court shall consider all relevant factors, including those relating to
postconviction conduct, whether positive or negative. (Yanaga, supra, 58 Cal.App.5th at
pp. 627–628.)
III.   Entitlement to Franklin Hearing
       Finally, defendant also seeks remand for a Franklin hearing. The People oppose
his request for this form of relief.
       Effective January 1, 2014, after the decision in Miller, section 3051 was added to
the Penal Code to provide for youth offender parole hearings for those who committed




                                              19.
their controlling offenses before 18 years of age (§ 3051, former subd. (a)),12 and offer “a
meaningful opportunity to obtain release” (§ 3051, subd. (e)). (Stats. 2013, ch. 312, § 4,
pp. 5–7.) The statute provides that “[i]n assessing growth and maturity, psychological
evaluations and risk assessment instruments, if used by the board, shall be administered
by licensed psychologists employed by the board and shall take into consideration the
diminished culpability of youth as compared to that of adults, the hallmark features of
youth, and any subsequent growth and increased maturity of the individual.” (§ 3051,
subd. (f)(1).)
       In Franklin, the defendant, who was sentenced prior to the decision in Miller,
challenged the constitutionality of his LWOP sentence for a murder he committed at the
age of 16. (Franklin, supra, 63 Cal.4th at p. 268.) The California Supreme Court
concluded that “the combined operation of section 3051, section 3046, subdivision (c),
and section 4801 means that [the defendant] is now serving a life sentence that includes a
meaningful opportunity for release during his 25th year of incarceration,” which mooted
his Miller claim. (Franklin, supra, at pp. 279–280.) However, the court remanded the
case to allow the defendant a “sufficient opportunity to make a record of information
relevant to his eventual youth offender parole hearing.” (Id. at p. 284.) Subsequently, the
California Supreme Court concluded in Cook that for those seeking relief under Franklin
whose judgments are final, “the proper avenue is to file a motion in superior court under
the original caption and case number, citing the authority of section 1203.01 and today’s
decision.” (In re Cook (2019) 7 Cal.5th 439, 458 (Cook).)
       In this case, defendant was resentenced pursuant to Miller and with the benefit of
the decision in Franklin. He acknowledges this but argues that “a Franklin hearing will


12      Section 3051 was subsequently extended to those who committed their controlling
offenses when they were under 23 years of age or younger (Stats. 2015, ch. 471, § 1, pp. 1–3),
and later to those who committed their controlling offenses when they were 25 years of age or
younger (Stats. 2017, ch. 675, § 1, pp. 1–3).


                                              20.
give him the opportunity to show his additional efforts at rehabilitation and present
additional information on how his background interacted with the impulsivity of youth to
lead to his gang membership and the killing of a gang rival.” Because defendant had the
opportunity to make a sufficient record under Miller and Franklin, his remedy now lies
with a motion filed in the trial court in the first instance rather than entitlement to remand
for a Franklin hearing. (Cook, supra, 7 Cal.5th at p. 452; People v. Medrano (2019) 40
Cal.App.5th 961, 968.)
       The requested relief—remand—is moot in any event given remand of the matter
on other grounds. If defendant seeks to add to the record below on remand, “the trial
court may ‘exercise its discretion to conduct this process efficiently, ensuring that the
information introduced is relevant, noncumulative, and otherwise in accord with the
governing rules, statutes, and regulations.’” (Cook, supra, 7 Cal.5th at p. 459, quoting
People v. Rodriguez (2018) 4 Cal.5th 1123, 1132.)
                                       DISPOSITION
       Judgment is conditionally reversed, and this matter is remanded to the trial court
with directions to refer the case to the juvenile court to conduct a juvenile transfer
hearing. (Welf. & Inst. Code, § 707.) If, after conducting the juvenile transfer hearing,
the juvenile court finds it would not have transferred defendant to a court of criminal
(adult) jurisdiction, it shall treat defendant’s conviction as a juvenile adjudication;
exercise its discretion under section 12022.53, subdivision (h), as to whether to strike the
firearm enhancement; and impose an appropriate disposition within its discretion.
       If, after conducting the juvenile transfer hearing, the court determines it would
have transferred defendant to a court of criminal (adult) jurisdiction because he is not a fit
and proper subject to be dealt with under the juvenile court law, then defendant’s
sentence shall be reinstated. (Welf. & Inst. Code, § 707.1, subd. (a).) The trial court
shall exercise its discretion under section 12022.53, subdivision (h), and determine
whether to strike the firearm enhancement. If the trial court exercises its discretion to

                                              21.
strike the firearm enhancement, it shall resentence defendant and transmit an amended
abstract of judgment to the appropriate authorities.




                                                                           MEEHAN, J.
WE CONCUR:




LEVY, Acting P. J.




FRANSON, J.




                                            22.